Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered March 9, 1989, convicting him of criminal possession of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Under the circumstances of this case, the jury could reasonably conclude that the defendant was in close proximity to the drugs found by the police and that he constructively possessed the drugs in question. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Lawrence, Rosenblatt and Ritter, JJ., concur.